DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21-45 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-22 of U.S. Patent No. 11.024,180. Although the claims at issue are not identical, they are not patentably distinct from each other because the same inventive scope has been claimed as shown in the table below:
Application # 17,227,191

21. (Currently amended) An apparatus to validate data communicated by a vehicle, the apparatus comprising: at least one memory; data interface circuitry; instructions in the apparatus; and processor circuitry to execute the instructions to: in response to data transmitted between a source vehicle and a destination vehicle, at least one of compare an estimated speed of the source vehicle obtained from the data with a speed reported by the source vehicle, or compare an estimated location of the source vehicle obtained from at least one of the destination vehicle or surrounding vehicles with location information obtained from the source vehicle; generate an indication corresponding to a validity of the source vehicle in response to the comparison; and discard data sent by the source vehicle in response to the indication indicating that the source vehicle is invalid, and notify the surrounding vehicles of invalid data communicated by the source vehicle.
US Patent # 11,024,180

1. An apparatus to validate data communicated by a vehicle, the apparatus comprising: a trilateral distance bounding executor to perform trilateral distance bounding on all tuples of vehicles to detect a location of a vehicle, wherein less than half of surrounding vehicles are compromised and colluding with the vehicle; an anomaly detector to, in response to data communicated by the vehicle, at least one of compare an estimated speed with a reported speed, or compare the location of the vehicle with a reported location; the anomaly detector to generate an indication of the vehicle in response to the comparison; and a notifier to discard data sent by the vehicle and notify the surrounding vehicles of the data communicated by the vehicle.
22. (Previously Presented) The apparatus of claim 21, wherein the instructions, when executed, cause the processor circuitry to compare a calculated Doppler frequency shift and an estimated Doppler frequency shift to verify the data transmitted between the source vehicle and the destination vehicle, the calculated Doppler frequency shift calculated using the speed reported by the source vehicle, a direction reported by the source vehicle, and a carrier frequency reported by the source vehicle, the estimated Doppler frequency based on the data transmitted between the source vehicle and the destination vehicle.
2. The apparatus of claim 1, further including a speed verifier to compare a calculated Doppler frequency shift and an estimated Doppler frequency shift obtained from the vehicle, to verify data communicated by the vehicle, the calculated Doppler frequency shift calculated using the reported speed, direction, and carrier frequency.
23. (Previously Presented) The apparatus of claim 21, wherein the instructions, when executed, cause the processor circuitry to determine if a plurality of vehicles report a matching location for the source vehicle.
3. The apparatus of claim 1, further including a location verifier to determine if a plurality of vehicles report a matching location for the vehicle.
24. (Previously Presented) The apparatus of claim 21, wherein the instructions, when executed, cause the processor circuitry to determine a threshold radius in which the source vehicle is expected to be located in.
4. The apparatus of claim 1, further including the trilateral distance bounding executor to determine a threshold radius in which the vehicle is expected to be located in.
25. (Previously Presented) The apparatus of claim 24, wherein the instructions, when executed, cause the processor circuitry to perform trilateral distance bounding on all tuples of vehicles to detect the location, wherein less than half of surrounding vehicles are compromised and colluding with the source vehicle.
6. The apparatus of claim 1, further including the trilateral distance bounding executor to perform trilateral distance bounding on distance sub pairs to determine the location of the vehicle.
26. (Previously Presented) The apparatus of claim 21, wherein the instructions, when executed, cause the processor circuitry to report the indication corresponding to the validity of the source vehicle to surrounding infrastructure.
7. The apparatus of claim 1, wherein the notifier is to report the indication of the vehicle, wherein the indication of the vehicle indicates whether the vehicle is invalid or valid.
27. (Previously Presented) The apparatus of claim 21, wherein the instructions, when executed, cause the processor circuitry to perform trilateral distance bounding on distance sub pairs to determine the location of the source vehicle.
6. The apparatus of claim 1, further including the trilateral distance bounding executor to perform trilateral distance bounding on distance sub pairs to determine the location of the vehicle.
28. (Previously Presented) The apparatus of claim 21, wherein the instructions, when executed, cause the processor circuitry to report the indication of the source vehicle, wherein the indication of the source vehicle indicates whether the source vehicle is invalid or valid.
7. The apparatus of claim 1, wherein the notifier is to report the indication of the vehicle, wherein the indication of the vehicle indicates whether the vehicle is invalid or valid.
29. (Previously Presented) A method to validate data communicated by a vehicle, the method comprising: in response to data transmitted between a source vehicle and a destination vehicle, at least one of comparing an estimated speed of the source vehicle obtained from the data with a speed reported by the source vehicle or comparing an estimated location of the source vehicle obtained from at least one of the destination vehicle or surrounding vehicles with location information obtained from the source vehicle; generating an indication corresponding to a validity of the source vehicle in response to the comparison; and in response to determining that the source vehicle is invalid, discarding data sent by the source vehicle, and notifying the surrounding vehicles of invalid data communicated by the source vehicle.
8. A method to validate data communicated by a vehicle, the method comprising: performing trilateral distance bounding on tuples of vehicles to detect a location of a vehicle, wherein less than half of surrounding vehicles are compromised and colluding with the vehicle; in response to data communicated by the vehicle, at least one of comparing an estimated speed with a reported speed or comparing the location of the vehicle with a reported location; generating an indication of the vehicle in response to the comparison; and in response to determining that the vehicle is invalid, discarding data sent by the vehicle, and notifying surrounding vehicles of the data communicated by the vehicle.
30. (Previously Presented) The method of claim 29, further including comparing a calculated Doppler frequency shift and an estimated Doppler frequency shift to verify the data transmitted between the source vehicle and the destination vehicle, the calculated Doppler frequency shift calculated using the speed reported by the source vehicle, a direction reported by the source vehicle, and a carrier frequency reported by the source vehicle, the estimated Doppler frequency based on the data transmitted between the source vehicle and the destination vehicle.
9. The method of claim 8, further including comparing a calculated Doppler frequency shift and an estimated Doppler frequency shift obtained from the vehicle to verify data communicated by the vehicle, the calculated Doppler frequency shift calculated using the reported speed, direction, and carrier frequency.
31. (Previously Presented) The method of claim 29, further including determining if a plurality of vehicles report a matching location for the source vehicle.
10. The method of claim 8, further including determining if a plurality of vehicles report a matching location for the vehicle.
32. (Previously Presented) The method of claim 29, further including performing trilateral distance bounding to determine a threshold radius in which the source vehicle is expected to be located in.
11. The method of claim 8, further including performing the trilateral distance bounding to determine a threshold radius in which the vehicle is expected to be located in.
33. (Previously Presented) The method of claim 32, further including performing trilateral distance bounding on tuples of vehicles to detect a location, wherein less than half of surrounding vehicles are compromised and colluding with the source vehicle.
15. The method of claim 8, further including performing the trilateral distance bounding on tuples of vehicles to detect a true location of the vehicle, wherein less than half of surrounding vehicles are compromised and colluding with the vehicle.
34. (Previously Presented) The method of claim 29, further including reporting the indication of the source vehicle to surrounding infrastructure.
12. The method of claim 8, further including reporting the indication of the vehicle to surrounding infrastructure.
35. (Previously Presented) The method of claim 29, further including performing trilateral distance bounding on distance sub pairs to determine the location of the source vehicle.
13. The method of claim 8, further including performing the trilateral distance bounding on distance sub pairs to determine the location of the vehicle.
36. (Previously Presented) The method of claim 29, further including reporting the indication of the source vehicle, wherein the indication of the source vehicle indicates whether the vehicle is invalid or valid.
14. The method of claim 8, further including reporting the indication of the vehicle, wherein the indication of the vehicle indicates whether the vehicle is invalid or valid.
37. (Previously Presented) The method of claim 29, further including performing trilateral distance bounding on tuples of vehicles to detect a true location of the source vehicle, wherein less than half of surrounding vehicles are compromised and colluding with the source vehicle.
15. The method of claim 8, further including performing the trilateral distance bounding on tuples of vehicles to detect a true location of the vehicle, wherein less than half of surrounding vehicles are compromised and colluding with the vehicle.
38. (Previously Presented) A non-transitory computer readable medium comprising computer readable instructions which, when executed, cause a processor to at least: compare an estimated speed of a source vehicle with a speed reported by the source vehicle or compare an estimated location of the source vehicle with location information obtained from the source vehicle, the estimated speed of the source vehicle based on data transmitted between the source vehicle and a destination vehicle, the estimated location of the source vehicle obtained from at least one of the destination vehicle or surrounding vehicles; generate an indication corresponding to a validity of the source vehicle in response to the comparison; and in response to determining that the vehicle is invalid, discard data sent by the source vehicle, and notify the surrounding vehicles of invalid data communicated by the source vehicle.

42. (Previously Presented) The non-transitory computer readable medium of claim 41, further including performing trilateral distance bounding on all tuples of vehicles to detect a location of the source vehicle, wherein less than half of surrounding vehicles are compromised and colluding with the source vehicle.
16. A non-transitory computer readable medium comprising computer readable instructions which, when executed, cause a processor to at least: perform trilateral distance bounding on all tuples of vehicles to detect a location of a vehicle, wherein less than half of surrounding vehicles are compromised and colluding with the vehicle; compare an estimated speed with a reported speed or compare the location of the vehicle with a reported location; generate an indication of the vehicle in response to the comparison; and in response to determining that the vehicle is invalid, discard data sent by the vehicle, and notify surrounding vehicles of the data communicated by the vehicle.
39. (Previously Presented) The non-transitory computer readable medium of claim 38, further including comparing a calculated Doppler frequency shift and an estimated Doppler frequency shift to verify the data transmitted between the source vehicle and the destination vehicle, the calculated Doppler frequency shift calculated using the speed reported by the source vehicle, a direction reported by the source vehicle, and a carrier frequency reported by the source vehicle, the estimated Doppler frequency based on the data transmitted between the source vehicle and the destination vehicle.
17. The computer readable medium of claim 16, further including comparing a calculated Doppler frequency shift and an estimated Doppler frequency shift obtained from the vehicle to verify data communicated by the vehicle, the calculated Doppler frequency shift calculated using the reported speed, direction, and carrier frequency.
40. (Previously Presented) The non-transitory computer readable medium of claim 38, further including determining if a plurality of vehicles report a matching location for the source vehicle.
18. The computer readable medium of claim 16, further including determining if a plurality of vehicles report a matching location for the vehicle.
41. (Previously Presented) The non-transitory computer readable medium of claim 38, further including performing trilateral distance bounding to determine a threshold radius in which the source vehicle is expected to be located in.
19. The computer readable medium of claim 16, further including performing the trilateral distance bounding to determine a threshold radius in which the vehicle is expected to be located in.
42. (Previously Presented) The non-transitory computer readable medium of claim 41, further including performing trilateral distance bounding on all tuples of vehicles to detect a location of the source vehicle, wherein less than half of surrounding vehicles are compromised and colluding with the source vehicle.

43. (Previously Presented) The non-transitory computer readable medium of claim 38, further including reporting the indication of the source vehicle to surrounding infrastructure.
20. The computer readable medium of claim 16, further including reporting the indication of the vehicle to surrounding infrastructure.
44. (Previously Presented) The non-transitory computer readable medium of claim 38, further including performing trilateral distance bounding on distance sub pairs to determine the location of the source vehicle.
21. The computer readable medium of claim 16, further including performing trilateral distance bounding on distance sub pairs to determine the location of the vehicle.
45. (Previously Presented) The non-transitory computer readable medium of claim 38, further including reporting the indication of the source vehicle, wherein the indication of the source vehicle indicates whether the source vehicle is invalid or valid.
22. The computer readable medium of claim 16, further including reporting the indication of the vehicle, wherein the indication of the vehicle indicates whether the vehicle is invalid or valid.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACK K WANG whose telephone number is (571)272-1938. The examiner can normally be reached M-F 9AM - 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Kuntz can be reached on 571-272-7499. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JACK K WANG/Primary Examiner, Art Unit 2687